Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on September 20, 2019.
3.	After a thorough search and examination of the present application and in light of the prior art made of record and the examiner’s amendment stated below, claims 1-4, 8-14 and 18-20 (renumbered as claim 1-14) are allowed.
Drawings
4.	The drawing filed on 09/20/2019 are accepted by the examiner.
Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 03/15/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
					Examiner’s Amendment
6.	Authorization for this examiner’s amendment stated bellow was given in a telephone interview with Nathan Feld (Reg. No. 59725) on 05/05/2022.
	In the Claims:
	Please amend claims 1, 4-7 and 14-17 as follows:
1.	(Currently Amended) A computer-implemented method comprising:
receiving a request at a database service, wherein the request includes a structured query language (SQL) query to be performed on at least a portion of a dataset in the database service and wherein the request identifies a machine learning service to be used in processing the SQL query; 
creating a virtual operator to perform at least a portion of the SQL query;
generating a first batch of machine learning requests based at least on the portion of the SQL query performed by the virtual operator;
sending the first batch of machine learning requests to an input buffer of an asynchronous request handler, the asynchronous request handler to generate a second batch of machine learning requests based on the first batch of machine learning requests; 
obtaining a plurality of machine learning responses from an output buffer of the asynchronous request handler, the machine learning responses generated by the machine learning service using a machine learning model in response to receiving the second batch of machine learning requests, wherein the machine learning service publishes an application programming interface (API) to perform inference using the machine learning model in response to requests received from a plurality of users; and
generating a query response based on the machine learning responses. 
4.	(Currently Amended) A computer-implemented method comprising:
executing at least a portion of a query on data stored in a database service using a temporary data structure to generate a first batch of machine learning requests, wherein the query is a structured query language (SQL) query, wherein the query identifies a machine learning service using an application programming interface (API) call to the machine learning service, and wherein the machine learning service publishes the API to perform inference using the machine learning model in response to requests received from a plurality of users;
generating a second batch of machine learning requests based on the first batch of machine learning requests and based on the machine learning service; and
obtaining a plurality of machine learning responses, the machine learning responses generated by the machine learning service using a machine learning model in response to receiving the second batch of machine learning requests.
5. 	(Canceled)
6.	(Canceled)
7. 	(Canceled)
14.	(Currently Amended) A system comprising:
a machine learning service implemented by a first one or more electronic devices; and
a database service implemented by a second one or more electronic devices, the database service including instructions that upon execution cause the database service to:
execute at least a portion of a query on data stored in a database service using a temporary data structure to generate a first batch of machine learning requests, wherein the query is a structured query language (SQL) query, wherein the query identifies the machine learning service using an application programming interface (API) call to the machine learning service, and wherein the machine learning service publishes the API to perform inference using the machine learning model in response to requests received from a plurality of users;
generating a second batch of machine learning requests based on the first batch of machine learning requests and based on the machine learning service; and
obtain a plurality of machine learning responses, the machine learning responses generated by the machine learning service using a machine learning model in response to receiving the second batch of machine learning requests.
15. 	(Canceled)
16.	(Canceled)
17. 	(Canceled)
Allowable Subject Matter
7.	Claims 1-4, 8-14 and 18-20 are allowed.
8.	The following is an examiner statement of reason for allowance:
	The closest prior art found for this application is Fan et al (US 2008/0222093 A1), which describes a method and system for automatically and adaptively determining query execution plans for parametric queries. Parametric query optimization for the prediction of optimal query execution plans based on historical results, using the machine learning techniques to accurately model the output of a query optimizer for queries having parameter markers. 
	The next closest prior art found for this application is Perez (US 2019/0122139 A1), which describes a system and methods for generating SQL support for tree ensemble classifiers applicable to machine learning. A system which enables the translation of the machine learning model into an SQL Query such that the model may be run with the SQL servers for data prediction and classification without human intervention.
	The next closet prior art found for this application is Padmanabhan et al (US 2021/0049174 A1), which describes a system and method of data communication with relational database management. The system includes one or more hardware processor to receive a query request, such as, a SQL query request for a relational computer readable database having plurality of computer readable records. The processor(s) configured to electronically process the SQL query request with a machine learning controller based on a set of machine learning training data so as to output at least one probable smart execution plan for executing the SQL query request to a relational database management processing module.
Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “… generating a first batch of machine learning requests based at least on the portion of the SQL query performed by the virtual operator; sending the first batch of machine learning requests to an input buffer of an asynchronous request handler, the asynchronous request handler to generate a second batch of machine learning requests based on the first batch of machine learning requests; obtaining a plurality of machine learning responses from an output buffer of the asynchronous request handler, the machine learning responses generated by the machine learning service using a machine learning model in response to receiving the second batch of machine learning requests, wherein the machine learning service publishes an application programming interface (API) to perform inference using the machine learning model in response to requests received from a plurality of users …” of independent claim 1, and “… executing at least a portion of a query on data stored in a database service using a temporary data structure to generate a first batch of machine learning requests, wherein the query is a structured query language (SQL) query, wherein the query identifies a machine learning service using an application programming interface (API) call to the machine learning service, and wherein the machine learning service publishes the API to perform inference using the machine learning model in response to requests received from a plurality of users; generating a second batch of machine learning requests based on the first batch of machine learning requests and based on the machine learning service…” of independent claim 4 and 14, in combination with other claimed features, which taught nor suggested by the prior art of record (PTO-892). Therefore, claim 1, 4 and 14 are allowed.
An updated search of prior art in domains (EAST, Google, Google Scholar and ip.com) has been conducted.  The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element presented in each of the independent claims 1, 4 and 14.               
The dependent claims 2-3 depending on independent claim 1, dependent claims 8-13 depending on independent claim 4, and dependent claims 18-20 depending on independent claim 14 are also distinct from the prior art for the same reasons.
9.	Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.
			Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167